1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   SVITLANA YAKHONTOVA, et al.,           )   Case No. CV 19-4290 FMO (JEMx)
                                            )
12                       Plaintiffs,        )
                                            )
13                v.                        )   JUDGMENT
                                            )
14   WILLIAM P. BARR, et al.,               )
                                            )
15                       Defendants.        )
                                            )
16

17         IT IS ADJUDGED THAT the above-captioned action is dismissed. The parties shall bear

18   their own fees and costs.

19   Dated this 14th day of April, 2020.

20

21                                                                   /s/
                                                            Fernando M. Olguin
22                                                       United States District Judge

23

24

25

26

27

28
